Citation Nr: 0012532	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  99-00 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for tinnitus, 
currently rated as 10 percent disabling.

2.  Entitlement to a compensable disability rating for right 
ear hearing loss.

3.  Entitlement to an effective date earlier than July 29, 
1998, for the grants of service connection for tinnitus and 
right ear hearing loss.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from April 1979 to June 
1992.
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran is in receipt of the highest schedular 
disability rating provided for tinnitus.

3.  The veteran has level II hearing acuity in his service-
connected right ear.

4.  The veteran's initial claim for entitlement to service 
connection was received by the VA on July 29, 1998.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for tinnitus is 
precluded by law.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.87, Code 6260 (1999).

2.  A compensable rating for right ear hearing loss is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.383, 4.85, Diagnostic Code 6100 (1999).

3.  An effective date earlier than July 29, 1998, for the 
grants of service connection for tinnitus and right ear 
hearing loss is not warranted.  38 U.S.C.A. § 5110 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.400(b)(2) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board concludes that the veteran's claim is 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a).  When a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher rating and the 
claim remains open.  See Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  Because the veteran has perfected an appeal as 
to the assignment of the initial rating for tinnitus and 
right ear hearing loss following the initial award of service 
connection for these disabilities, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1, 4.41; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55 (1994).

The veteran filed a claim for VA benefits in July 1998, six 
years subsequent to his discharge from active duty.  He 
underwent a VA examination for purposes of compensation in 
August 1998.  At that time, he reported occasional tinnitus, 
but no dysphagia or vertigo.  The examiner provided 
diagnostic assessments of asymmetrical hearing loss, right 
side with sensorineural hearing loss with absent acoustic 
reflexes on the right side and right-sided tinnitus.  The 
left ear was deemed normal.  

The Board notes that the VA examiner recommended that a 
magnetic resonance imaging test be conducted to rule out a 
possible tumor as a contributing factor to the right-sided 
hearing loss.  There is no indication contained in the claims 
file whether such a test was conducted.  We highlight the 
examiner's recommendation for the veteran's own information, 
out of concern for his health and welfare.  The absence of 
the test results, if such a test was conducted, has no 
bearing on our review of his claims for entitlement to 
increased ratings as consideration of factors wholly outside 
the schedular rating criteria would constitute error as a 
matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  The use 
of manifestations not resulting from the service-connected 
disability in establishing the appropriate evaluation is to 
be avoided.  38 C.F.R. § 4.14.

Audiometric testing was performed in August 1998.  He told 
the audiologist that he experienced ringing in the right ear, 
dizzy spells lasting about ten minutes approximately two or 
three times a year, and problems with balance in the morning.  
He also provided a history of hazardous noise exposure in the 
military and as a civilian.  Audiological evaluation yielded 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
35
40
45
LEFT
5
10
10
10
10

The right ear average puretone threshold measurement was 40 
decibels, while the left ear average puretone threshold 
measurement was 10 decibels.  Speech audiometry revealed 
speech recognition ability of 84 percent in the right ear and 
of 100 percent in the left ear.

Based upon this information as well as a review of the 
veteran's service medical records which reflect onset of 
right ear hearing loss during service, the RO granted service 
connection for right ear hearing loss and tinnitus.  An 
effective date of July 29, 1998, was assigned to each grant, 
reflecting the date the veteran's claim was received at the 
RO.  The veteran perfected timely appeals to the Board of 
Veterans' Appeals (Board) as to the issues reflected on the 
title page of this decision.  


Entitlement to an increased rating for tinnitus.

The veteran contends his tinnitus serves as a constant 
reminder of his disability, as the ringing or buzzing can 
last from five minutes at a time up to half an hour at a 
time, and that the annoyance results in difficulty falling 
asleep and arising.  He describes the tinnitus as "sometimes 
unbearable" and notes that he has to wear a head set on his 
job.  

Applicable regulation provides a maximum schedular rating of 
10 percent for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 
6260.  The veteran is currently receiving compensation at 
this level.  The law provides extraschedular compensation in 
cases which present an exceptional or unusual disability 
picture with such factors as marked interference with 
employment or frequent periods of hospitalization to the 
extent that the regular schedular standards would not 
adequately compensate the veteran.  38 C.F.R. § 3.321.  This 
is an extraordinary remedy, to be applied in the most 
exceptional cases.  

It does not appear that the veteran is claiming that tinnitus 
interferes with his job, other than that tinnitus constitutes 
a great annoyance, especially when he has to wear a headset.  
He has not indicated, however, that his earning capacity is 
diminished in any way due to tinnitus.  He has not indicated, 
and there is no evidence that he requires hospitalization due 
to tinnitus, either.  We note that the RO has not made an 
initial determination as to whether consideration under 
38 C.F.R. § 3.321 is warranted.  The Board is not required to 
discuss the possible application of 38 C.F.R. § 3.321 when 
there is no evidence of an exceptional disability picture.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board can only conclude that the because the veteran is 
already receiving the highest schedular disability rating for 
tinnitus and has not presented a claim for entitlement to 
greater compensation on an extra-schedular basis (nor can 
such a claim be reasonably, or liberally, inferred from the 
veteran's contentions or the evidence of record), a 
disability rating in excess of 10 percent for tinnitus must 
be denied.  In cases such as this, where the law and not the 
evidence is dispositive, the claim should be denied because 
of the lack of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


Entitlement to a compensable disability rating for right ear 
hearing loss.

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the revised rating schedule establishes eleven 
auditory acuity levels, from level I for essentially normal 
hearing acuity through level XI for profound deafness.  In 
situations where service connection has been granted only for 
defective hearing involving one ear, and the appellant does 
not have total deafness in both ears, the hearing acuity of 
the nonservice-connected ear is considered to be normal.  
VAOPGCPREC 32-97 (Aug. 29, 1997); also see Boyer v. West, 
12 Vet. App. 142 (1999).  In such situations, a maximum 10 
percent evaluation is assignable where hearing in the 
service-connected ear is at level X or XI.  38 C.F.R. 
§§ 3.383, 4.85, Diagnostic Code 6100.  "...[D]isability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In this case, the right ear average puretone threshold 
measurement for the frequencies of 1,000, 2,000, 3,000, and 
4,000 hertz was 40 decibels, while speech audiometry revealed 
speech recognition ability of 84 percent in the right ear.  
Such hearing acuity represents level II hearing.  Under 
governing law and regulation, level II hearing in a single 
service-connected ear is noncompensable.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.383, 4.85, Diagnostic Code 6100; VAOPGCPREC 
32-97, supra; Boyer, supra.  Because governing regulation 
provides for a mechanical application of the rating schedule 
to the numeric designations, there is no flexibility in 
interpreting either the veteran's symptoms or the test 
results, and the provisions of 38 C.F.R. § 4.7 are 
inapplicable.  The preponderance of the evidence is thus 
against the veteran's claim for a compensable disability 
rating for right ear hearing loss.


Entitlement to an earlier effective date for the grants of 
service connection for tinnitus and right ear hearing loss.

In general, the effective date of an award based on an 
original claim for benefits is based on the filing of a claim 
for such benefits.  38 U.S.C.A. § 5110; See Wells v. 
Derwinski, 3 Vet. App. 307 (1992).  If a claim for 
entitlement to service connection is received within one year 
after separation from service, the effective date for the 
grant of service connection will be the day following 
separation from service.  Otherwise, the effective date for 
the grant of service connection will be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

The evidence of record shows that the veteran filed a claim 
for VA benefits in July 1998, six years subsequent to his 
discharge from active duty.  He does not dispute the date he 
filed his claim, rather he argues that he has suffered from 
tinnitus and right ear hearing loss since service and that he 
should be compensated back to the initial onset of the 
disabilities.  

The Board is constrained to apply the law as Congress has 
written it and likewise to apply the VA regulations as they 
stand because the regulations represent the interpretation of 
Congress's intention made by the VA, after public notice and 
comment.  38 U.S.C.A. §§ 1155, 7104.  In this case, our 
review of the facts leaves no room for flexibility in the 
assignment of the effective date for the grants of service 
connection.  Because the veteran filed his initial claim for 
VA benefits more than one year subsequent to his discharge 
from active duty, the law requires that the effective date 
for the grant of service connection will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  Although entitlement to service connection for 
tinnitus and right ear hearing loss may likely have arisen at 
the point of the veteran's discharge from service, the VA is 
required to choose the later date, in this case, the date the 
veteran's claim was received, as the effective date of the 
grant of service connection.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2).  

The preponderance of the evidence is thus against an 
effective date earlier than July 29, 1998, for the grants of 
service connection for tinnitus and right ear hearing loss 
and the veteran's appeal must be denied.


ORDER

A disability rating in excess of 10 percent for tinnitus is 
denied.

A compensable disability rating for right ear hearing loss is 
denied.

An effective date earlier than July 29, 1998, for the grants 
of service connection for tinnitus and right ear hearing loss 
is denied.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

